UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares outstanding of the registrant’s Common Stock as ofOctober 28, 2011 was 29,023,511. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. FORM 10-Q CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 4. CONTROLS AND PROCEDURES 38 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 39 ITEM 1A. RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 6. EXHIBITS 41 SIGNATURES 44 INDEX TO EXHIBITS 45 FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” about our expectations, plans and performance, including those under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Outlook for 2011” and “Liquidity and Capital Resources.”These statements use such words as “may,” “will,” “expect,” “believe,” “intend,” “should,” “could,” “anticipate,” “estimate,” “forecast,” “project,” “plan” and similar expressions.These statements do not guarantee future performance and Dollar Thrifty Automotive Group, Inc. assumes no obligation to update them.Risks and uncertainties that could materially affect future results include: · the risks to our business and growth prospects as a stand-alone company, in light of our dependence on future growth of the economy as a whole to achieve meaningful revenue growth in the key airport and local markets we serve, high barriers to entry in the insurance replacement market, and capital and other constraints on expanding company-owned stores internationally; · the impact of persistent pricing and demand pressures on our results and our low cost structure, particularly in light of the continuing volatility in the global financial and credit markets, and concerns about global economic prospects and the potential for a return of recessionary conditions that could materially adversely affect consumer discretionary spending, including for leisure travel on which we are substantially dependent; · the impact of pending and future U.S. governmental action to address budget deficits through reductions in spending and similar austerity measures, which could materially adversely affect unemployment rates and consumer spending levels; 2 · the impact of developments outside the United States, such as the sovereign credit issues in certain countries in the European Union, which could affect the relative volatility of global credit markets generally, and the continuing significant political unrest in certain oil-producing countries, which has contributed to price volatility for petroleum products, and in recent periods higher average gasoline prices, which could affect both broader economic conditions and consumer spending levels; · the impact of pricing and other actions by competitors; · our ability to manage our fleet mix to match demand and meet our target for vehicle depreciation costs, particularly in light of the significant increase in the level of risk vehicles (i.e., those vehicles not acquired through a guaranteed residual value program) in our fleet and our exposure to the used vehicle market; · the cost and other terms of acquiring and disposing of automobiles and the impact of conditions in the used vehicle market on our vehicle cost, including the impact on vehicle depreciation costs in 2011 based on recent pricing volatility in the used vehicle market, and our ability to reduce our fleet capacity as and when projected by our plans; · the strength of the ongoing recovery in the U.S. automotive industry, particularly in light of our dependence on vehicle supply from U.S. automotive manufacturers, and whether the recovery is sustained; · airline travel patterns, including disruptions or reductions in air travel resulting from capacity reductions, pricing actions, severe weather conditions, industry consolidation or other events, particularly given our dependence on leisure travel; · access to reservation distribution channels, particularly as the role of the Internet increases in the marketing and sale of travel-related services; · the effectiveness of actions we take to manage costs and liquidity; · the impact of repurchases of our common stock pursuant to our share repurchase program; · our ability to comply with financial covenants, including the new financial covenants included in our amended senior secured credit facilities, and the impact of those covenants on our operating and financial flexibility; · our ability to obtain cost-effective financing as needed without unduly restricting our operational flexibility; · whether our preliminary expectations about our federal income tax position, after giving effect to the impact of the Tax Relief Act (as defined herein), are affected by changes in our expected fleet size or operations or further legislative initiatives relating to taxes in the United States or elsewhere; · the cost of regulatory compliance, costs and other effects of potential future initiatives, including those directed at climate change and its effects, and the costs and outcome of pending litigation; · disruptions in the operation or development of information and communication systems that we rely on, including those relating to methods of payment; · local market conditions where we and our franchisees do business, including whether franchisees will continue to have access to capital as needed; and · the impact of other events that can disrupt consumer travel, such as natural and man-made catastrophes, pandemics, social unrest and actual and perceived threats or acts of terrorism. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Dollar Thrifty Automotive Group, Inc. We have reviewed the accompanying condensed consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries (the “Company”) as of September 30, 2011, and the related condensed consolidated statements of income for the three-month and nine-month periods ended September 30, 2011, and the condensed consolidated statement of cash flows for the nine-month period ended September 30, 2011. These financial statements are the responsibility of the Company’s management. The condensed consolidated financial statements of the Company as of September 30, 2010, and for the three-month and nine-month periods then ended were reviewed by other accountants whose report dated November 2, 2010 stated that they were not aware of any material modifications that should be made to those statements for them to be in conformity with U.S. generally accepted accounting principles. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements at September 30, 2011, and for the three-month and nine-month periods then ended for them to be in conformity with U.S. generally accepted accounting principles. The consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries as of December 31, 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the year then ended (not presented herein) were audited by other auditors whose report dated February 28, 2011, expressed an unqualified opinion on those statements. /s/ ERNST & YOUNG LLP Tulsa, Oklahoma November 2, 2011 4 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ANDNINE MONTHS ENDEDSEPTEMBER 30, 2 (In Thousands Except Per Share Data) Three Months NineMonths EndedSeptember 30, EndedSeptember 30, (Unaudited) REVENUES: Vehicle rentals $ Other Total revenues COSTS AND EXPENSES: Direct vehicle and operating Vehicle depreciation and lease charges, net Selling, general and administrative Interest expense, net of interest income of $306, $472, $1,053 and $965,respectively Long-lived asset impairment - - Total costs and expenses (Increase) decrease in fair value of derivatives ) ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASICINCOME PER SHARE $ DILUTEDINCOME PER SHARE $ See notes to condensed consolidated financial statements. 5 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER30, 2, 2010 (In Thousands Except Share and Per Share Data) September30, December 31, ASSETS (Unaudited) Cash and cash equivalents $ $ Cash and cash equivalents-required minimum balance - Restricted cash and investments Receivables, net Prepaid expenses and other assets Revenue-earning vehicles, net Property and equipment, net Income taxes receivable Software, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred income tax liability Vehicle insurance reserves Debt and other obligations Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value: Authorized 10,000,000 shares; none outstanding - - Common stock, $.01 par value: Authorized 50,000,000 shares; 35,498,160 and 35,197,167 issued, respectively, and 29,006,441 and 28,763,452 outstanding, respectively Additional capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (6,491,719 and 6,433,715 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 6 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINEMONTHS ENDEDSEPTEMBER 30, 2 (In Thousands) NineMonths EndedSeptember 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation: Vehicle depreciation Non-vehicle depreciation Net gains from disposition of revenue-earning vehicles ) ) Amortization Performance share incentive, stock option and restricted stock plans Interest income earned on restricted cash and investments ) ) Long-lived asset impairment - Recovery of losses on receivables ) ) Deferred income taxes Change in fair value of derivatives ) ) Change in assets and liabilities: Income taxes payable/receivable ) Receivables ) Prepaid expenses and other assets ) Accounts payable Accrued liabilities ) Vehicle insurance reserves Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Revenue-earning vehicles -Purchases ) ) Revenue-earning vehicles -Proceeds from sales Change in cash and cash equivalents - required minimum balance - Net change in restricted cash and investments Property, equipment and software -Purchases ) ) Property, equipment and software -Proceeds from sales Net cashused in investing activities ) ) (Continued) 7 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINEMONTHS ENDEDSEPTEMBER 30, 2 (In Thousands) NineMonths EndedSeptember 30, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Debt and other obligations: Proceeds from vehicle debt and other obligations Payments of vehicle debt and other obligations ) ) Payments of non-vehicle debt ) ) Change in cash overdraft Issuance of common shares Net settlement of employee withholding taxes on share-based awards ) ) Financing issue costs ) ) Net cashused in financing activities ) ) CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for (refund of): Income taxes to taxing authorities $ ) $ Interest $ $ SUPPLEMENTAL DISCLOSURES OF INVESTING AND FINANCING NONCASH ACTIVITIES: Sales and incentives related to revenue-earning vehicles included in receivables $ $ Purchases of revenue-earning vehicles included in accounts payable $ $
